                                                                     Case 1:17-bk-10378-VK        Doc 223 Filed 01/16/20 Entered 01/16/20 12:12:39   Desc
                                                                                                   Main Document    Page 1 of 18


                                                                      1   Daniel A. Lev (CA Bar No. 129622)
                                                                           dlev@sulmeyerlaw.com
                                                                      2   SulmeyerKupetz
                                                                          A Professional Corporation
                                                                      3   333 South Grand Avenue, Suite 3400
                                                                          Los Angeles, California 90071-1406
                                                                      4   Telephone: 213.626.2311
                                                                          Facsimile: 213.629.4520
                                                                      5
                                                                          Attorneys for Howard M. Ehrenberg, Chapter 7 Trustee
                                                                      6

                                                                      7
                                                                                                       UNITED STATES BANKRUPTCY COURT
                                                                      8
                                                                                  CENTRAL DISTRICT OF CALIFORNIA, SAN FERNANDO VALLEY DIVISION
                                                                      9

                                                                     10
                                                                          In re                                        Case No. 1:17-bk-10378-VK
  Professional Corporation




                                                                     11
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                          KANDY KISS OF CALIFORNIA, INC.,              Chapter 7
                                                                     12
                                                                                                                       NOTICE OF CHAPTER 7 TRUSTEE'S
                                                                     13                   Debtor.                      MOTION FOR ORDER AUTHORIZING
                                                                                                                       AND APPROVING STIPULATION
                                                                     14                                                BETWEEN HOWARD M. EHRENBERG,
                                                                                                                       CHAPTER 7 TRUSTEE, AND
SulmeyerKupetz, A




                                                                     15                                                BRUTZKUS GUBNER ROZANSKY
                                                                                                                       SEROR WEBER LLP FOR ALLOWANCE
                                                                     16                                                OF ADMINISTRATIVE EXPENSE CLAIM
                                                                                                                       AND WITHDRAWAL AND
                                                                     17                                                DISALLOWANCE OF SECURED AND
                                                                                                                       GENERAL UNSECURED CLAIM
                                                                     18
                                                                                                                       DATE: February 20, 2020
                                                                     19                                                TIME:  2:00 p.m.
                                                                                                                       PLACE: Courtroom “301”
                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28


                                                                          DAL 2689996v1
                                                                     Case 1:17-bk-10378-VK      Doc 223 Filed 01/16/20 Entered 01/16/20 12:12:39           Desc
                                                                                                 Main Document    Page 2 of 18


                                                                      1   TO THE HONORABLE VICTORIA KAUFMAN, UNITED STATES BANKRUPTCY
                                                                      2   JUDGE, THE DEBTOR, THE OFFICE OF THE UNITED STATES TRUSTEE,
                                                                      3   CREDITORS, AND INTERESTED PARTIES:
                                                                      4                   PLEASE TAKE NOTICE that, concurrently herewith, Howard M. Ehrenberg
                                                                      5   (the “Trustee”), the duly appointed, qualified, and acting chapter 7 trustee for the estate of
                                                                      6   the debtor Kandy Kiss of California, Inc. (the “Debtor”), has caused to be filed his
                                                                      7   “Chapter 7 Trustee’s Motion for Order Authorizing and Approving Stipulation Between
                                                                      8   Howard M. Ehrenberg, Chapter 7 Trustee, and Brutzkus Gubner Rozansky Seror Weber
                                                                      9   LLP for Allowance of Administrative Expense Claim and Withdrawal and Disallowance of
                                                                     10   Secured and General Unsecured Claim; Memorandum of Points and Authorities;
  Professional Corporation




                                                                     11   Declaration of Howard M. Ehrenberg in Support Thereof” (the “Motion”), through which
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12   the Trustee seeks, among other things, an order authorizing and approving that certain
                                                                     13   “Stipulation Between Howard M. Ehrenberg, Chapter 7 Trustee, and Brutzkus Gubner
                                                                     14   Rozansky Seror Weber LLP for Allowance of Administrative Expense Claim and
SulmeyerKupetz, A




                                                                     15   Withdrawal and Disallowance of Secured and General Unsecured Claim” (the
                                                                     16   “Stipulation”) by and between the Trustee, on the one hand, and Brutzkus Gubner
                                                                     17   Rozansky Seror Weber LLP (“Brutzkus Gubner”), on the other hand, pursuant to which
                                                                     18   the parties have agreed to compromise the administrative, secured, and general
                                                                     19   unsecured claim of Brutzkus Gubner, and authorizing the allowance of the compromised
                                                                     20   administrative claim. The Trustee seeks approval of the Stipulation in accordance with
                                                                     21   Rule 9019 of the Federal Rules of Bankruptcy Procedure. A true and correct copy of the
                                                                     22   Stipulation is attached to the Motion as Exhibit “A”.
                                                                     23                   PLEASE TAKE FURTHER NOTICE that, in sum, in February, 2018,
                                                                     24   Brutzkus Gubner filed a proof of claim pursuant to which it sought a claim in the total
                                                                     25   amount of $333,453.60, comprised of a $233,560.35 secured claim and a $99,893.25
                                                                     26   general unsecured claim. Brutzkus Gubner further claimed that $103,261.69 of its claim
                                                                     27   was entitled to priority pursuant to 11 U.S.C. § 507(a)(3). After investigating and
                                                                     28   analyzing the claim, the Trustee determined that there were grounds to object to the


                                                                          DAL 2689996v1                                -2-
                                                                     Case 1:17-bk-10378-VK      Doc 223 Filed 01/16/20 Entered 01/16/20 12:12:39             Desc
                                                                                                 Main Document    Page 3 of 18


                                                                      1   allowance and classification of the claim. However, rather than file an objection, the
                                                                      2   Trustee and Brutzkus Gubner engaged in negotiations in an effort to resolve the
                                                                      3   Trustee’s concerns with respect to the claim. As a result of these discussions, the
                                                                      4   Trustee and Brutzkus Gubner now have entered into a formal stipulation according to
                                                                      5   which Brutzkus Gubner shall be allowed an administrative expense claim against the
                                                                      6   estate in the total amount of $100,000, with balance of the claim disallowed.
                                                                      7                   PLEASE TAKE FURTHER NOTICE that the foregoing is merely a
                                                                      8   summary of the salient terms of the Stipulation and the Motion, therefore, interested
                                                                      9   parties are encouraged to read the Stipulation and the Motion in their entirety.
                                                                     10                   PLEASE TAKE FURTHER NOTICE that a hearing on the Motion shall take
  Professional Corporation




                                                                     11   place on February 20, 2020, at 2:00 p.m., or as soon thereafter as the matter may be
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12   heard, in Courtroom “301” of the above-entitled court located at 21041 Burbank
                                                                     13   Boulevard, Woodland Hills, California 91367, before the Honorable Victoria Kaufman,
                                                                     14   United States Bankruptcy Judge, presiding.
SulmeyerKupetz, A




                                                                     15                   PLEASE TAKE FURTHER NOTICE that the Motion is based on this
                                                                     16   separately filed notice, the Motion, the memorandum of points and authorities and
                                                                     17   declaration of Howard M. Ehrenberg in support thereof, the documents and pleadings on
                                                                     18   file herein, all judicially noticeable facts, the arguments and representations of counsel,
                                                                     19   and such other evidence as may be presented prior to or at the scheduled hearing.
                                                                     20                   PLEASE TAKE FURTHER NOTICE that if a party is interested in receiving
                                                                     21   a copy of the Motion they should submit a written request to counsel for the Trustee:
                                                                     22   Daniel A. Lev, Esq., SulmeyerKupetz, A Professional Corporation, 333 South Grand
                                                                     23   Avenue, Suite 3400, Los Angeles, California 90071, (213) 626-2311,
                                                                     24   dlev@sulmeyerlaw.com.
                                                                     25                   PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy
                                                                     26   Rule 9013-1(f), any party opposing the relief requested in the Motion must file and serve
                                                                     27   a written opposition no later than fourteen (14) days prior to the hearing on the Motion.
                                                                     28


                                                                          DAL 2689996v1                                -3-
                                                                     Case 1:17-bk-10378-VK      Doc 223 Filed 01/16/20 Entered 01/16/20 12:12:39           Desc
                                                                                                 Main Document    Page 4 of 18


                                                                      1                   PLEASE TAKE FURTHER NOTICE that copies of any timely filed
                                                                      2   opposition must be served upon (i) the Trustee, Howard M. Ehrenberg, and his attorneys
                                                                      3   of record, SulmeyerKupetz, A Professional Corporation, 333 South Grand Avenue, Suite
                                                                      4   3400, Los Angeles, California 90071, Attention: Daniel A. Lev, dlev@sulmeyerlaw.com,
                                                                      5   and (ii) the Office of the United States Trustee, 915 Wilshire Boulevard, Suite 1850, Los
                                                                      6   Angeles, California 90017.
                                                                      7                   PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy
                                                                      8   Rule 9013-1(h), the failure to timely file and serve an opposition to the Motion in
                                                                      9   accordance herewith may be deemed by the Court to be consent to the relief requested
                                                                     10   in the Motion.
  Professional Corporation




                                                                     11   DATED: January 16, 2020                SulmeyerKupetz
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                                                                 A Professional Corporation
                                                                     12

                                                                     13

                                                                     14                                          By: /s/ Daniel A. Lev
                                                                                                                     Daniel A. Lev
SulmeyerKupetz, A




                                                                     15                                              Attorneys for Howard M. Ehrenberg, Chapter 7
                                                                                                                     Trustee
                                                                     16

                                                                     17

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28


                                                                          DAL 2689996v1                                -4-
         Case 1:17-bk-10378-VK                   Doc 223 Filed 01/16/20 Entered 01/16/20 12:12:39                                     Desc
                                                  Main Document    Page 5 of 18



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is
333 South Grand Avenue, Suite 3400, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF CHAPTER 7 TRUSTEE'S MOTION
FOR ORDER AUTHORIZING AND APPROVING STIPULATION BETWEEN HOWARD M. EHRENBERG, CHAPTER 7
TRUSTEE, AND BRUTZKUS GUBNER ROZANSKY SEROR WEBER LLP FOR ALLOWANCE OF ADMINISTRATIVE
EXPENSE CLAIM AND WITHDRAWAL AND DISALLOWANCE OF SECURED AND GENERAL UNSECURED CLAIM
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
January 16, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

Jessica L Bagdanov on behalf of Debtor Kandy Kiss of California, Inc.
jbagdanov@bg.law, ecf@bg.law

Bernard D Bollinger, Jr on behalf of Cross Defendant Secret Charm, LLC, Adir Haroni, Cathy King, Lauri Hamer and
Melissa Krupa
bbollinger@buchalter.com, IFS_filing@buchalter.com;smartin@buchalter.com

Peter M Bransten on behalf of Other Professional Courtesy NEF
pbransten@glaserweil.com, dsanchez@glaserweil.com

Peter M Bransten on behalf of Petitioning Creditor Mauricio Betancur
pbransten@glaserweil.com, dsanchez@glaserweil.com

Lynn Brown on behalf of Creditor American Express Travel Related Services Company, Inc.
notices@becket-lee.com

Russell Clementson on behalf of U.S. Trustee United States Trustee (SV)
russell.clementson@usdoj.gov

Alan J Cohen on behalf of Creditor Mark Raskin
acohen@cohenlawla.com

Cynthia M Cohen on behalf of Other Professional Courtesy NEF
cynthiacohen@saminicohen.com

Cynthia M Cohen on behalf of Petitioning Creditor Kucuhead
cynthiacohen@saminicohen.com

Cynthia M Cohen on behalf of Petitioning Creditor Mauricio Betancur
cynthiacohen@saminicohen.com

Cynthia M Cohen on behalf of Plaintiff Mauricio Betancur
cynthiacohen@saminicohen.com

Howard M Ehrenberg (TR)
ehrenbergtrustee@sulmeyerlaw.com, ca25@ecfcbis.com;C123@ecfcbis.com;hehrenberg@ecf.inforuptcy.com

Beth Gaschen on behalf of Debtor Kandy Kiss of California, Inc.
bgaschen@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com
DAL 2616923v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 1:17-bk-10378-VK                   Doc 223 Filed 01/16/20 Entered 01/16/20 12:12:39                                     Desc
                                                  Main Document    Page 6 of 18


Beth Gaschen on behalf of Interested Party Province, Inc.
bgaschen@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com

Beth Gaschen on behalf of Other Professional Courtesy NEF
bgaschen@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com

Jeffrey I Golden on behalf of Interested Party Province, Inc.
jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com

Steven T Gubner on behalf of Debtor Kandy Kiss of California, Inc.
sgubner@bg.law, ecf@bg.law

Steven T Gubner on behalf of Interested Party Courtesy NEF
sgubner@bg.law, ecf@bg.law

Steven T Gubner on behalf of Other Professional Brutzkus Gubner
sgubner@bg.law, ecf@bg.law

Steven T Gubner on behalf of Other Professional Courtesy NEF
sgubner@bg.law, ecf@bg.law

Steven T Gubner on behalf of Trustee Howard M Ehrenberg (TR)
sgubner@bg.law, ecf@bg.law

Sandra Khalili on behalf of Interested Party Resch Polster & Berger LLP
skhalili@rpblaw.com, maltamirano@rpblaw.com

Paul J Kurtzhall on behalf of Other Professional Courtesy NEF
paul@hkwllp.com, scottm@hkwllp.com

Paul J Kurtzhall on behalf of Petitioning Creditor IDFIX, Inc.
paul@hkwllp.com, scottm@hkwllp.com

Matthew A Lesnick on behalf of Petitioning Creditor Apex Logistics International LAX Inc.
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor High Hope Trading (HK) Limited
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor IDFIX, Inc.
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor Kucuhead
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor RM Global Textile Inc.
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor Shol Inc
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor Texking Trading Ltd
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor Tu Pacific, LLC
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com


DAL 2616923v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 1:17-bk-10378-VK                   Doc 223 Filed 01/16/20 Entered 01/16/20 12:12:39                                     Desc
                                                  Main Document    Page 7 of 18


Matthew A Lesnick on behalf of Petitioning Creditor Ch Moon
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor Christopher Clifford
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor David Shi
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor Elsie Qian
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor Grace Wang
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor Mauricio Betancur
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor Thao Uyen
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Daniel A Lev on behalf of Other Professional Courtesy NEF
dlev@sulmeyerlaw.com, asokolowski@sulmeyerlaw.com;dlev@ecf.inforuptcy.com;dwalker@sulmeyerlaw.com

Daniel A Lev on behalf of Trustee Howard M Ehrenberg (TR)
dlev@sulmeyerlaw.com, asokolowski@sulmeyerlaw.com;dlev@ecf.inforuptcy.com;dwalker@sulmeyerlaw.com

Lloyd S Mann on behalf of Other Professional Courtesy NEF
lmann@mannzarpas.com

Lloyd S Mann on behalf of Petitioning Creditor Kucuhead
lmann@mannzarpas.com

Lloyd S Mann on behalf of Petitioning Creditor Mauricio Betancur
lmann@mannzarpas.com

Susan I Montgomery on behalf of Creditor Thomas R. Akin
susan@simontgomerylaw.com,
assistant@simontgomerylaw.com;simontgomerylawecf.com@gmail.com;montgomerysr71631@notify.bestcase.com

Kurt Ramlo on behalf of Interested Party Courtesy NEF
kr@lnbyb.com, kr@ecf.inforuptcy.com

Howard D Ruddell on behalf of Creditor Target Corporation
, lorena.lazheztter@faegrebd.com

Robyn B Sokol on behalf of Interested Party Moustris Entertainment, Inc.
ecf@bg.law, rsokol@bg.law

Robyn B Sokol on behalf of Interested Party Caroline Ann Gilchrist
ecf@bg.law, rsokol@bg.law

United States Trustee (SV)
ustpregion16.wh.ecf@usdoj.gov
                                                                                         Service information continued on attached page.



DAL 2616923v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 1:17-bk-10378-VK                   Doc 223 Filed 01/16/20 Entered 01/16/20 12:12:39                                     Desc
                                                  Main Document    Page 8 of 18


2. SERVED BY UNITED STATES MAIL:
On (date) January 16, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Claimants:

Diane Sifuentes
14901 Cobalt Street
Sylmar, CA 91342

Eris Fine
17955 Magnolia Boulevard, #6
Encino, CA 91316

Eris Fine
14761 Califa Street
Van Nuys, CA 91411

Larry Moser
1206 E. Elizabeth Street
Pasadena, CA 91104

Mary Teresa Barnes
14737 Covello Street
Van Nuys, CA 91405

Caroline Ann Gilchrist
901 Columbia Street
South Pasadena, CA 91030-1709

Alicia Bernadette Flores
12607 Keswick Street
North Hollywood, CA 91605

Erica Bledsoe
2439 Panorama Terrace
Los Angeles, CA 90039

Moustris Enterprises, Inc.
c/o Kelly Moustris
26902 Mirasol Street
Valencia, CA 91355
                                                                                         Service information continued on attached page.




DAL 2616923v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 1:17-bk-10378-VK                   Doc 223 Filed 01/16/20 Entered 01/16/20 12:12:39                                     Desc
                                                  Main Document    Page 9 of 18


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) January 16, 2020, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

The Honorable Victoria S. Kaufman
U.S. Bankruptcy Court
Bin on 1st Floor outside entry to Intake Section
21041 Burbank Blvd.
Woodland Hills, CA 91367

                                                                                         Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 January 16, 2020                          Denise Walker                                       /s/Denise Walker
 Date                                      Printed Name                                        Signature




DAL 2616923v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 1:17-bk-10378-VK                   Doc 223 Filed 01/16/20 Entered 01/16/20 12:12:39                                     Desc
                                                  Main Document    Page 10 of 18


                                                 ADDITIONAL SERVICE INFORMATION (if needed):


2. SERVED BY UNITED STATES MAIL:

ACE - Ace Pleating & Technologies                                                AT&T
2351 East 49th Street                                                            P.O. Box 5014
Los Angeles, CA 90058                                                            Carol Stream, IL 60197-5014

Adela Trinidad                                                                   AT&T Mobility 646
11900 Gager Street                                                               P.O. Box 6463
Sylmar, CA 91342                                                                 Carol Stream, IL 60197-6463

Alicia Bernadette Flores                                                         Avemore
12607 Keswick Street                                                             33 UBI Avenue 3
North Hollywood, CA 91605                                                        Vertex #2-05/06, Tower B
                                                                                 Singapore
Alieze All
6620 Charlesworth Avenue                                                         Bank of America
North Hollywood, CA 91605                                                        P.O. Box 15019
                                                                                 Wilmington, DE 19886-5019
Allianz Life Insurance Co.
P.O. Box 371425                                                                  BCD Software Services, Inc.
Pittsburgh, PA 15250-7425                                                        2450 Mission St, Suite 6
                                                                                 San Marino, CA 91108
Allied Building
19630 Lome Street                                                                Benicomp
Reseda, CA 91335                                                                 8310 Clinton Park Drive
                                                                                 Fort Wayne, IN 46825
Altesa Embroidery
5743 Smithway Street, Suite 301                                                  Beryl
Los Angeles, CA 90040                                                            Room 908, Building C
                                                                                 No 7001 Zhongchun Road
Alyson Weinberg                                                                  Shanghai, China
5460 White Oak Avenue, #G307
Encino, CA 91316                                                                 Bravo
                                                                                 4053 Wall Street
American Express                                                                 Los Angeles, CA 90011
P.O. Box 360001
Florida 33360-0010                                                               Brenda Lizette Estrada
                                                                                 1253 35th Street
American Express Travel Related                                                  Los Angeles, CA 90011
Services, Inc.
c/o Becket and Lee LLP                                                           Brown & Joseph, LTD.
PO Box 3001                                                                      c/o Don Leviton
Malvern, PA 19355-0701                                                           PO Box 59838
                                                                                 Schaumburg, IL 60159
Anamaria Bunta
5430 Corteen Place, #40                                                          Bureau Veritas Mexico
Valley Village, CA 91607                                                         100 Northpointe Parkway
                                                                                 Buffalo, NY 14228
Apex Logistics
17511 S. Susana Road                                                             CA Dept. of Industrial Relations
Compton, CA 90221                                                                Office of Director - Research Unit
                                                                                 P.O. Box 429488
Apparel Star                                                                     San Francisco, CA 94142-9488
2800 East 11th Street
Los Angeles, CA 90023
DAL 2616923v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 1:17-bk-10378-VK                   Doc 223 Filed 01/16/20 Entered 01/16/20 12:12:39                                     Desc
                                                  Main Document    Page 11 of 18


Cadfab                                                                           Credence Resource Management LLC
3800 South Hill Street                                                           P.O. Box 2238
Los Angeles, CA 90037                                                            Southgate, Ml 48195-4238

Cadfab                                                                           Crow Di - Recology Los Angeles
PO Box 25929                                                                     9189 De Garmo Avenue
Los Angeles, CA 90025-0929                                                       Sun Valley, CA 91352

California Franchise Tax Board                                                   Dagawa Hana Financial
Special Operations Bankruptcy Team                                               Dept. LA 24406
MIC-74                                                                           Pasadena, CA 91185-4406
P.O. Box 942879
Sacramento, CA 94279-0074                                                        David Zaro
                                                                                 144 North Dark Drive, #101
California Dept. of Tax and Fee                                                  Beverly Hills, CA 90211
Administration
Special Ops, MIC:55                                                              De Lage Landen Financial Services
PO Box 942879                                                                    1111 Old Eagle School Road
Sacramento, CA 94279-0055                                                        Wayne, PA 19087

Canada West                                                                      Denise Garcia
#107-1750 Coast Meridian Road                                                    8350 Gardendale Street, #205
Portcoquitlan, BC V3C6R8                                                         Paramount, CA 90723

Capture Mfg.                                                                     Department of Employment and Economic Development
11848 Jefferson Boulevard                                                        332 Minnesota Street
Culver City, CA 90230                                                            Saint Paul, MN 55101-1350

Caroline Ann Gilchrist                                                           Diane Dunbar
3716 Broad Lawn Drive                                                            17551 Superior Street
Los Angeles, CA 90068                                                            Northridge, CA 91325

Caroline Ann Gilchrist                                                           DirecTv
901 Columbia Street                                                              P.O. Box 60036
South Pasadena, CA 91030-1709                                                    Los Angeles, CA 90060

Celadon                                                                          Domingo Vasquez
Finance One                                                                      11228 Herrick Avenue
P.O. Box 740952                                                                  Pacoima, CA 91331
Los Angeles, CA 90074-0952
                                                                                 Dora Luz Flores
Changshu Union - Tex Co. Ltd.                                                    6624 Avenida de Camino
Room 401 Block 10, Tingfeng Garden Fenglin Road                                  Palmdale, CA 93552
Changshu Jiangsu, China
                                                                                 Edward Hugler, Acting U.S. Secretary of Labor
Chris Laurita                                                                    U.S. Department of Labor/EBSA
1726 Mathews Avenue                                                              1055 East Colorado Blvd., Ste. 200
Manhattan Beach, CA 90266                                                        Pasadena, CA 91106

City Fashion Express                                                             Edward Hugler, Acting U.S. Secretary of Labor
P.O. Box 894829                                                                  US Dept of Labor
Los Angeles, CA 90189-4829                                                       35 N Lake Ave, #300
                                                                                 Pasadena, CA 91101-4110
City Logistics
P.O. Box 894833                                                                  Elena Rodriguez
Los Angeles, CA 90189-4833                                                       14958 Astoria Street
                                                                                 Sylmar, CA 91342
DAL 2616923v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 1:17-bk-10378-VK                   Doc 223 Filed 01/16/20 Entered 01/16/20 12:12:39                                     Desc
                                                  Main Document    Page 12 of 18


Elena Rodriguez                                                                  Felicia Apparel Co Ltd
12301 San Fernando Road, Space 209                                               Creditors Adjustment Bureau Inc.
Slymar, CA 91342-7705                                                            Assignee of Felicia Apparel Co Ltd
                                                                                 14226 Ventura Blvd.
Elite Int'l Fashion                                                              Sherman Oaks, CA 91423
12042 Janette Lane
Garden Grove, CA 92840                                                           Fineline
                                                                                 P.O. Box 934219
Elsie Qian                                                                       Atlanta, GA 31193-4219
17511 S. Susana Road
Compton, CA 90221                                                                First Choice
                                                                                 18840 Parthenia Street
Emma Vasquez                                                                     Northridge, CA 91324
13476 Pierce Street
Pacoima, CA 91331                                                                First Insurance
                                                                                 P.O. Box 7000
Employment Development Department                                                Carol Stream, IL 60197-7000
P.O. Box 10402
Van Nuys, CA 91410-0402                                                          Freeman Freeman & Smiley
                                                                                 Robert Ezra, Joyce H Ma
Erica Bledsoe                                                                    1888 Century Park East, Suite 1900
2439 Panorama Terrace                                                            Los Angeles, CA 90067
Los Angeles, CA 90039
                                                                                 G&S Realty 1, LLC
Eris Fine                                                                        530 Seventh Avenue
17955 Magnolia Boulevard, #6                                                     New York, NY 10018
Encino, CA 91316
                                                                                 Garments MRM
Eris Fine                                                                        2465 Vernon Avenue
14761 Califa Street                                                              Los Angeles, CA 90058
Van Nuys, CA 91411
                                                                                 Genaro Mora Zacarias
Ever Survival Ent., Inc.                                                         319 N. Maryland Avenue, Apartment 6
1000 Bible Way                                                                   Glendale, CA 91206
Reno, NV 89502
                                                                                 Grant J. Hallstrom, Esq.
Eye on Technology                                                                Hallstrom Klein & Ward LLP
6463 West 77th Street                                                            15615 Alton Parkway, Suite 175
Los Angeles, CA 90045                                                            Irvine, CA 92618

Ezra Brutzkus Gubner Rozansky et al.                                             Greeting Shipping Company
21650 Oxnard, Suite 500                                                          2225 West Commonwealth Avenue, Suite 316
Woodland Hills, CA 91367                                                         Alhambra, CA 91803

FedEx                                                                            Haarons, Inc.
P.O. Box 7221                                                                    Officer, Director, Manager, Member
Pasadena, CA 91109-7321                                                          41 Cain Drive
                                                                                 Plainview, NY 11803
Felicia
Nigbo No 88 Minhui Xi Road                                                       Heiberto Martinez
YinZhou District                                                                 17425 Devonshire Street
Zhejiang                                                                         Northridge, CA 91325




DAL 2616923v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 1:17-bk-10378-VK                   Doc 223 Filed 01/16/20 Entered 01/16/20 12:12:39                                     Desc
                                                  Main Document    Page 13 of 18


High Hope Trading (HK) Limited                                                   JC Penney
Rm 201, Block D                                                                  310 South Main Street
Chunsen Creative Garden                                                          Salt Lake City, UT 84101
No 255 MeiQiang Rd
Minhang District, Shanghi China                                                  Jiangsu
                                                                                 15-17/F, Guotai Bldg.
Hilda Murillo                                                                    Renmin Road (M)
11988 Adelphia                                                                   Zhangjiagang City, China
Pacoima, CA 91331
                                                                                 Jiangsu Guotai Inernational Group
HSBC Business Credit (USA) Inc.                                                  Guomao Co Ltd
1000 Wilshire Boulevard                                                          c/o Creditors Adjustment Bureau Inc. Ass.
Los Angeles, CA 90017                                                            14226 Ventura Blvd.
                                                                                 Sherman Oaks, CA 91423
IDFIX Inc
c/o Grace Wang, CEO                                                              JJ Smart
1111 Corporate Center Drive, Suite 203-A                                         Room 1006 Central Bldg.
Monterey Park, CA 91754                                                          Kegio, Shaoxing
                                                                                 Zhejiang, China
Insurance Co. of State of Pennsylvania
c/o Diamond McCarthy LLP                                                         Jonathan Rosales
Attn: Adam L Rosen, Esq.                                                         14073 Van Nuys Boulevard, #5
489 Fifth Avenue, 21st Floor                                                     Pacoima, CA 91331
New York, NY 10017
                                                                                 Jordan Tran
Insurance Co. of State of Pennsylvania                                           730 South Catalina, Apartment 409
c/o Diamond McCarthy LLP                                                         Los Angeles, CA 90005
Attn: Adam L Rosen, Esq.
295 Madison Avenue, Floor 27                                                     Jose Guillermo Zepeda
New York, NY 10017-6417                                                          c/o Raphael B. Hedwat, Esq.
                                                                                 Law Office of Raphael B. Hedwat
Internal Revenue Service                                                         Van Nuys, CA 91401
P.O. Box 7346
Philadelphia, PA 19101-7346                                                      Juan Expinoza
                                                                                 1602 2nd Street, Apartment B
IQ Textile                                                                       San Fernando, CA 91340
New Commercial Capital Inc
P.O. Box 749269                                                                  Kelly Moustris
Los Angeles, CA 90074-9269                                                       c/o Moustris Enterprises, Inc.
                                                                                 26902 Mirasol Street
Ivon Lorena Aristondo                                                            Valencia, CA 91355
12987 Paxton Street
Pacoima, CA 91331                                                                KeqShaoxing Keqiao Xinmen Ltd.
                                                                                 No. 104 3 Tower 1
Jacqueline Rivera                                                                Jinhui Bldg Keqiao Shoaxing China
18782 Heavenwood Circle
Huntington Beach, CA 92646                                                       Komar
                                                                                 P.O. Box 844437
Jacqueline M. Rivera                                                             Los Angeles, CA 90084-4437
2721 Bradford Ave
Arcadia, CA 91007-8402                                                           Konica Minolta
                                                                                 P.O. Box 100706
Jaime Santana                                                                    Pasadena, CA 91189-0706
36714 Arbolada Lane
Palmdale, CA 93550                                                               Kristin Adalsetinsdottir
                                                                                 5055 Buffalo Avenue, #5
                                                                                 Sherman Oaks, CA 91423
DAL 2616923v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 1:17-bk-10378-VK                   Doc 223 Filed 01/16/20 Entered 01/16/20 12:12:39                                     Desc
                                                  Main Document    Page 14 of 18


Kucuhead
342 South Anita Ave                                                              Maria Marquez Diwa
Los Angeles, CA 90049                                                            14429 Kittridge Street, #111
                                                                                 Van Nuys, CA 91405
Kunal Shah
2485 Lorain Road                                                                 Maria Martinez
San Marino, CA 91108                                                             1325 E. 33rd Street
                                                                                 Los Angeles, CA 90011
LA DWP
P.O. Box 30808                                                                   Maria R. Romero
Los Angeles, CA 90030-0808                                                       10935 Fellows Avenue
                                                                                 Pacoima, CA 91331
Lage De lage Landen
P.O. Box 41602                                                                   Mark Raskin
Philadelphia, PA 19101-1602                                                      605 N. Rexford Drive
                                                                                 Beverly Hills, CA 90210
Larry Moser
1206 E. Elizabeth Street                                                         Mark Raskin
Pasadena, CA 91104                                                               c/o Alan J. Cohen
                                                                                 Law Offices of Alan J. Cohen
Leonor Guardado                                                                  1880 Century Park East. Suite 315
8530 Burnet Avenue, Apartment 110                                                Los Angeles, CA 90067
North Hills, CA 91343
                                                                                 Marking and Grading
Linhe                                                                            9806 Mattock Avenue
Room 304 Lijing Center                                                           Downey, CA 90240
Tian Tong Road
Ningbo, 315100, China                                                            Marlin
                                                                                 P.O. Box 13604
Lisa Dorothea Crowe                                                              Philadelphia, PA 19101-3604
454 Wren Drive
Los Angeles, CA 90065                                                            Mary Teresa Barnes
                                                                                 14737 Covello Street
Little Blessing                                                                  Van Nuys, CA 91405
81/8F V-Capital Bldg.
Xianxia Road, Changing District Shanghai, China                                  Masergy
                                                                                 P.O. Box 671454
Loeb & Loeb LLP                                                                  Dallas, TX 75267-1454
10100 Santa Monica Boulevard, Suite 2200
Los Angeles, CA 90067                                                            Masergy Communications, Inc.
                                                                                 2740 North Dallas Parkway, Suite 260
Lorraine Gold                                                                    Plano, TX 75093
10843 McLennan Avenue
Granada Hills, CA 91344                                                          Mauricio Betancur
                                                                                 342 South Anita Ave
Los Angeles County Treasurer & Tax                                               Los Angeles, CA 90049
Collector
PO Box 54110                                                                     Matthew A. Lesnick, Esq.
Los Angeles, CA 90054                                                            Lesnick Prince & Pappas LLP
                                                                                 315 W. Ninth Street, Suite 705
M&C Dye House                                                                    Los Angeles, CA 90015
840 East Jefferson Boulevard
Los Angeles, CA 90011                                                            Mercedes Garcia
                                                                                 1802 Effle Street
Marco Ino Diwa                                                                   Los Angeles, CA 90026
14429 Kittridge Street, #111
Van Nuys, CA 91405
DAL 2616923v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 1:17-bk-10378-VK                   Doc 223 Filed 01/16/20 Entered 01/16/20 12:12:39                                     Desc
                                                  Main Document    Page 15 of 18


Meridian Textiles                                                                Nexgen Packaging LLC
6415 Canning Street                                                              1010 Executive Dr, Ste 100
Los Angeles, CA 90040                                                            Westmont, IL 60559-6177

Michelle Carpenter                                                               Ningbo
11965 Gorham Avenue, #408                                                        No. 20 Yangu Road
Los Angeles, CA 90049                                                            Economic Dev. Zone Xiangshan, Ningbo
                                                                                 Zheijang Prov. China
Miguel Alberto Salazar
12870 Borden Avenue                                                              Norman Gu
Sylmar, CA 91342                                                                 c/o Betty J. Levine, Esq.
                                                                                 Hallstrom Klein & Ward LLP
Minx                                                                             15615 Alton Parkway, Suite 175
752 South San Pedro Street                                                       Irvine, CA 92618
Los Angeles, CA 90014
                                                                                 NYSIF Disability Benefits
Mylee Nguyen                                                                     P.O. Box 5239
410 N. Griffith Park Drive                                                       New York, NY 10008-5239
Burbank, CA 91506
                                                                                 Office Depot
Myra Jesseberger                                                                 P.O. Box 70025
4120 Matisse Avenue                                                              Los Angeles, CA 90074-0025
Nipton, CA 92364
                                                                                 Office Depot
Myway                                                                            6600 N. Military Trail-S413G
Suite 1806, Tonghua Plaza                                                        Boca Raton, FL 33496
345 JinXiang Rd, Pudong District
Shanghai China                                                                   Office to Cloud
                                                                                 9800 Topanga Canyon Boulevard
National Retail                                                                  Chatsworth, CA 91311
P.O. Box 2697
Secaucus, NJ 07096                                                               On Display
                                                                                 2450 Mission Street, Suite 6
NEC                                                                              San Marino, CA 91108
P.O. Box 100658
Pasadena, CA 91189-0558                                                          P&M Distributors
                                                                                 2345 East 52nd Street
NEC Financial Services, LLC                                                      Los Angeles, CA 90058
250 Pehle Avenue
Saddle Brook, NJ 07663-5806                                                      Pacific Logistics
                                                                                 7255 Rosemead Boulevard
Nelli Grlgoryan                                                                  Pico Rivera, CA 90660
27624 Beachwood Drive
Canyon Country, CA 91351                                                         Patricia Villalona
                                                                                 894 Riverside Drive, #6A
New York State Workers' Compensation Board                                       New York, NY 10032
328 State Street
Schenectady, NY 12305                                                            Pattern Textiles
                                                                                 15 Pundersons Garden, Unit 206
Nex Label                                                                        London, E2 9QG, UK
10829 Central Avenue
South El Monte, CA 91733                                                         Paychex
                                                                                 P.O. Box 2000
Nexgen                                                                           Henrietta, NY 14467
1130 Windham Parkway
Romeoville, IL 60446


DAL 2616923v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 1:17-bk-10378-VK                   Doc 223 Filed 01/16/20 Entered 01/16/20 12:12:39                                     Desc
                                                  Main Document    Page 16 of 18


PCCW Global, Inc.                                                                Recology Los Angeles
450 Spring Park Place, Suite 100                                                 P.O. Box 1081
Herndon, VA 20170                                                                Sun Valley, CA 91352

PCCW Global, Inc.                                                                Republic Document Management
475 Spring Park Place, #100                                                      154-A West Foothill Boulevard, #519
Herndon, VA 20170-5227                                                           Upland, CA 91786

Performance Team                                                                 Resch Polster & Berger LLP
P.O. Box 515176                                                                  c/o Michael C. Baum, Esq.
Los Angeles, CA 90051                                                            1840 Century Park East, 17th Floor
                                                                                 Los Angeles, CA 90067
Pitney Bowes
P.O. Box 371874                                                                  Reyes Ruiz Pimental
Pittsburgh, PA 15240-7874                                                        17049 Lisette Street
                                                                                 Granada Hills, CA 91344
PJ Fabrics
P.O. Box 556614                                                                  Richline
Los Angeles, CA 90055                                                            1706 Maple Avenue
                                                                                 Los Angeles, CA 90015
Pro Systems
P.O. Box 1945                                                                    Rite Aide
Canyon Country, CA 91386                                                         P.O. Box 360321
                                                                                 Pittsburgh, PA 15250-6321
Promac
1720 South Vermont Avenue                                                        RL Jones
Los Angeles, CA 90006                                                            8830 Siempre Viva Road, Suite 100
                                                                                 San Diego, CA 92154
Protection One
P.O. Box 219044                                                                  RM Global
Kansas City, MO 64121-9044                                                       22048 Sherman Way, Suite 110
                                                                                 Canoga Park, CA 91303
Brown & Joseph c/o Don Leviton
P.O. Box 59838                                                                   Robert M. Mansukhani
Schaumburg, IL 60159                                                             Kein W. Alexander
                                                                                 Gordon & Rees LLP
Quan Hua                                                                         633 West Fifth Street, 52nd Floor
7252 Irondale Avenue                                                             Los Angeles, CA 90071
Winnetka, CA 91306
                                                                                 Robert Alexander Halfon
Quan Ma Jacobo                                                                   4449 Kingswell Avenue
11813 Wish Avenue                                                                Los Angeles, CA 90027
Granada Hills, CA 91344
                                                                                 Robert Friedland
Raya I. Laham                                                                    3930 Goodland Avenue
854 North Kemp Street                                                            Studio City, CA 91604
Burbank, CA 91505
                                                                                 Sandra Wolff
Ready Refresh By Nestle                                                          5257 Willowcrest Avenue, #202
P.O. Box 856192                                                                  North Hollywood, CA 91601
Louisville, KY 40285-6192
                                                                                 Sara Falciani
REASSUR - The Lincoln National                                                   210 North Hudson Avenue, #2419
One Reinsurance Place                                                            Pasadena, CA 91101
1700 Magnavox Way
Fort Wayne, IN 46801-7808


DAL 2616923v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 1:17-bk-10378-VK                   Doc 223 Filed 01/16/20 Entered 01/16/20 12:12:39                                     Desc
                                                  Main Document    Page 17 of 18


Selina Accessories Ltd.                                                          SYS Pro Systems, Inc.
4 Selina Tower                                                                   6235 North 650 East
Islambagh, Hollan Road                                                           Churubusco, IN 46723
Khakkin Khan, Uttara
                                                                                 Technical Standards and Safety Authority
Shanghai Shenda                                                                  P.O. Box 4577 STN A
Room 1207 No. 1500                                                               Toronto, ON M5W4V8
Jiangning Road
Shanghai, China                                                                  TelePacific Communications
                                                                                 P.O. Box 509013
Shaoxing Kasi                                                                    San Diego, CA 92150
Binshe Vi Hutang Street, Kegiao Area
Shoaxing City                                                                    Tereza Martinez
Zhejiang Province, China                                                         15915 Joseph Street
                                                                                 Sylmar, CA 91342
Shaoxing Keqiao
No. 2002-1, 20 Floor, H Building                                                 Terminex
Time Square, Keqiao, Shaoxing Zhejiang, China                                    P.O. Box 742592
                                                                                 Cincinnati, OH 45274-2592
Sheri Nadel
1725 Camino Palmero Street, Apt 118                                              Texco, Inc.
Los Angeles, CA 90046                                                            1710 South Hooper Avenue
                                                                                 Los Angeles, CA 90021
Shol Inc.
6279 E. Slauson Ave #402                                                         Texking
Commerce, CA 90040                                                               Unit 04, 7/F Bright Way
                                                                                 Tower No. 33, Mong Kik Road
Silvers & Bonenfant                                                              Kl, Hong Kong
21800 Oxnard Street, Suite 745
Woodland Hills, CA 91367                                                         Texking Trading Ltd
                                                                                 No. 9 Fenghuan Rd
Skytex Mexico                                                                    Changzhou Jiangsu, China
525 7th Avenue, 22nd Floor
New York, NY 10018                                                               Texway
                                                                                 6F, 50, Ti Hua St
Spectrum Enterprise                                                              Sec 1
2931 Redondo Avenue                                                              Taipei, TW
Long Beach, CA 90806
                                                                                 Thao Uyen
State Narrow Fabrics                                                             2977/11/6A National Road
PO. .Box 1389                                                                    1A, District 12
Long Island City, NY 11101-1389                                                  HCMC, VN

Stern Kory Sreden & Morgan                                                       The CIT Group/Commercial Services
24691 The Old Road, 2nd Floor                                                    300 S. Grand Avenue
Stevenson Ranch, CA 91381                                                        Los Angeles, CA 90071

Steve K. Wasserman, Esq.                                                         The Gas Company
Wasserman Law Group                                                              P.O. Box C
5567 Reseda Boulevard, Suite 330                                                 Monterey Park, CA 91756
Tarzana, CA 91356
                                                                                 The Sample Factory
Style Careers, LLC                                                               3390 East Olympic Boulevard
1115 Locust Street, 2nd Floor                                                    Los Angeles, CA 90023
Saint Louis, MO 63101



DAL 2616923v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 1:17-bk-10378-VK                   Doc 223 Filed 01/16/20 Entered 01/16/20 12:12:39                                     Desc
                                                  Main Document    Page 18 of 18


Thomas R. Akin                                                                   Verizon
4348 Beck Avenue                                                                 P.O. Box 15124
Studio City, CA 91604                                                            Albany, NY 12212-5124

Tu Pacific, LLC                                                                  Pudong Garments Imports & Exports Co., Ltd.
6279 E. Slauson Ave., Suite 402                                                  Brown & Joseph c/o Don Leviton
Commerce, CA 90040                                                               PO Box 59838
                                                                                 Schaumburg, IL 60159
Twins Pleating
3659 Whittier Boulevard                                                          Verizon
Los Angeles, CA 90023                                                            P.O. Box 6786
                                                                                 Dothan, AL 36302
Uline
P.O. Box 88741                                                                   Verizon Wireless
Chicago, IL 60680-1740                                                           P.O. Box 25505
                                                                                 Lehigh Valley, PA 18002-5505
Uline Shipping Supplies
12575 Uline Drive                                                                Virginia Cantado Tabigne
Pleasant Prairie, WI 53158                                                       13219 Roscoe Boulevard
                                                                                 Sun Valley, CA 91352
Unique Quality Services
Officer, Director, Manager, Member                                               Vivian Manrique
224 West 35th Street, Suite 400                                                  3041 Mountain View Avenue
New York, NY 10001                                                               Los Angeles, CA 90066

United States Department of Commerce/U.S. Census                                 Walter Castillo
Bureau                                                                           888 Zianxia Road 34/201
Office of the Director                                                           Shanghai, China 17000
Washington, DC 20233-0001
                                                                                 WB Mason
UPS                                                                              P.O. Box 981101
P.O. Box 894820                                                                  Boston, MA 02298-0110
Los Angeles, CA 90189-4820
                                                                                 West Coast
UPS Supply Chain                                                                 2608 East 37th Street
28013 Nework Place                                                               Los Angeles, CA 90058
Chicago, IL 60673
                                                                                 Workers' Compensation Board
Vantage Sourcing                                                                 Finance Office
4930 West State Highway 52, Suite 1                                              328 State Street
Dothan, AL 36305                                                                 Schenectady, NY 12305-2318

                                                                                 Yudyra Uzeth Powell
                                                                                 6215 Longridge Avenue
                                                                                 Van Nuys, CA 91401




DAL 2616923v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
